United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-1953
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Tony C. Stafford,                        *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: October 7, 1998
                                Filed: October 14, 1998
                                    ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Tony C. Stafford pleaded guilty to one count of conspiring to manufacture and
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 846. Based on a
total offense level of 32 and a Category III criminal history, the presentence report
(PSR) recommended a Guidelines imprisonment range of 151 to 188 months. Stafford
sought a downward departure from this Guidelines range pursuant to U.S. Sentencing
Guidelines Manual § 4A1.3, p.s. (1997), arguing that his Category III criminal history
was overstated; the government moved for downward departure pursuant to U.S.
Sentencing Guidelines Manual § 5K1.1, p.s. (1997) and 18 U.S.C. § 3553(e), based on
Stafford&s assistance to the government. The district court1 granted the government&s
motion and sentenced Stafford to 120 months imprisonment and five years supervised
release. Stafford appeals, and we affirm.

       Stafford first argues that the district court erred in denying him an acceptance-of-
responsibility reduction under U.S. Sentencing Guidelines Manual § 3E1.1 (1997). We
conclude the district court did not clearly err in doing so, because, among other things,
it is undisputed that Stafford tested positive for methamphetamine use on three
occasions while free on bond. See United States v. Thomas, 72 F.3d 92, 93 (8th Cir.
1995) (per curiam); United States v. Evans, 51 F.3d 764, 766 (8th Cir. 1995) (standard
of review); United States v. Poplawski, 46 F.3d 42, 42-43 (8th Cir.), cert. denied, 515
U.S. 1109 (1995).

       Stafford also argues the district court abused its discretion in denying his
departure motion. This argument is not reviewable, because we conclude from our
review of the sentencing transcript as a whole that the district court&s refusal to depart
was discretionary. See United States v. Hall, 7 F.3d 1394, 1396 (8th Cir. 1993). We
also note Stafford&s 120-month sentence is below the sentencing range that would result
from a total offense level of 32 and the reduced Category II criminal history he
requested (or, for that matter, a Category I criminal history). Cf. United States v.
Baker, 64 F.3d 439, 441 (8th Cir. 1995) (where district court departs below applicable
Guidelines range with or without challenged offense-level enhancement, this court has
consistently held sentence is not reviewable).

      Accordingly, we affirm.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri.

                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-